Case 5:19-cv-00707 Document 1-7 Filed 06/18/19 Page 1 of 1
Hiatt fos. BeE?) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor applet the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Thomas Harmon Cenlar, FSB, Servicer for CitiMortgage, Inc.
(b) County of Residence of First Listed Plaintiff Bexar County, TX County of Residence of First Listed Defendant | Mercer County, NJ
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Allison K. Tipton, Tipton Law Firm, 1603 Babcock Road, #118, San Philip C. Reeves, Shapiro Schwartz, LLP, 13105 Northwest Freeway,

Antonio, TX 78229, (210) 963-5288 #1200, Houston, TX 77040, (713) 462-2565

II. BASIS OF JURISDICTION (Place an “X" in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

O 1 U.S. Government O03. Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State ml © 1 Incorporated or Principal Place Oo4 04
of Business In This State

2 U.S. Government 4° Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place aos &s

Defendant (Indicate Citizenship of Parties in Item IT]) of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation 396 O86
Foreign Country

 

 

    
    

    
  

 

  

    

   

IV. NATURE OF SUIT (Place an “x” in One Box Only)
___ CONTRACT. ee __ TORTS. -FORFEITURE/PENAL TY

110 Insurance PERSONAL INJURY PERSONALINJURY | 625 Dmg Related Seizure

Click here for: Nature o
BANKRUPT

J 422 Appeal 28 USC 158

Y Suit Code Descriptions
©} 375 False Claims Act

        

 

cen Teeeehe ss

 

 

   

     

a
1 120 Marine 1 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 1 376 Qui Tam (31 USC
3 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 8 367 Health Care/ © 400 State Reapportionment
7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PRO! O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers’ Product Liability C830 Patent 450 Commerce
(1 152 Recovery of Defaulted Liability 7 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
& 153 Recovery of Overpayment Liability PERSONAL PROPERTY |_| LABOR __ SOCTAL SECURITY. 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 1 370 Other Fraud O 710 Fair Labor Standards 0 861 HIA (1395ff) 1 490 Cable/Sat TV
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) © 850 Securitics/Commodities/
© 190 Other Contract Product Liability 3 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
0 196 Franchise Injury 7 385 Property Damage © 740 Railway Labor Act 1 865 RSI (405(g)) O 891 Agricultural Acts
7 362 Personal Injury - Product Liability 751 Family and Medical 893 Environmental Matters

Medical Mz

 

Leave Act © 895 Freedom of Information

             

     

     

      

      

      

 

 

 

 

 

 

5 “PRO ; IER PETE _|0 790 Other Labor Litigation EDERAL TAX SUIT Act
© 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employce Retirement © 870 Taxes (U.S. Plaintiff GO 896 Arbitration
(X 220 Foreclosure 0 441 Voting © 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
230 Rent Lease & Ejectment © 442 Employment 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
7 245 Tort Product Liability Accommodations 7 530 General 1 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer, w/Disabilities -] J 535 Death Penalty : Mi (ON State Statutes
Employment Other: © 462 Naturalization Application
© 446 Amer. w/Disabilities -] J 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
& 448 Education © 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1 Original [X%2 Removed from OG 3. Remanded from 1 4 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
28 USC Sections 1332(a), 1441 and 1446
Brief description of cause:
Suit filed to enjoin foreclosure

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 190170 JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY ee instructions): JUDGE _ DOCKET NUMBER

 

DATE

June 18, 2019
FOR OFFICE USE ONLY

 

 

RECEIPT # AMOUNT

MAG, JUDGE
